 


110 HRES 1430 EH: Expressing support for the goals of the National Step Up For Kids Day by promoting national awareness of the needs of the children, youth, and families of the United States, celebrating children, and expressing the need to make their future and well-being a national priority.
U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1430 
In the House of Representatives, U. S.,

September 26, 2008
 
RESOLUTION 
Expressing support for the goals of the National Step Up For Kids Day by promoting national awareness of the needs of the children, youth, and families of the United States, celebrating children, and expressing the need to make their future and well-being a national priority. 
 
 
Whereas there are approximately 73 million children in the United States; 
Whereas nine million children are without health insurance and do not receive timely or comprehensive medical attention; 
Whereas three million children are reported abused or neglected each year, thousands of whom are killed or severely injured; 
Whereas more than 13 million children and youth live below the poverty level; 
Whereas millions of children and youth are unsupervised at the end of the school day and would benefit from participation in quality after school programs; 
Whereas millions of infants, toddlers, and preschoolers lack access to affordable, high-quality early care, and education; 
Whereas safe, nurturing, and stimulating experiences in the first years of life promote school-readiness, future academic success, and other positive social outcomes; and 
Whereas the future success, health, prosperity, and security of our Nation depend on an educated, healthy, and secure citizenry, all of which is founded in childhood: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that wise investments in children will lead to a better-educated citizenry and a more competitive workforce in the United States; 
(2)supports the goals and ideals of the National Step Up For Kids Day; 
(3)recognizes that every child matters; and 
(4)encourages the citizens of the United States to make children, youth, and families a priority throughout the year. 
 
Lorraine C. Miller,Clerk.
